PER CURIAM.
While this court entertains serious doubt as to the propriety of injunctive relief against a mere dispensary for the treatment of patients suffering from tuberculous disease, where the work of the institution is to be confined solely to an examination of the patients and the giving of prescriptions and advice, it is deemed best to allow the preliminary injunction to'stand until all the facts in controversy can be fully developed upon the trial, where it may be made to appear that no such danger exists as the plaintiffs apprehend. The order appealed from will therefore be affirmed, on condition that the plaintiffs stipulate to try the case at the first Special Term for trials in Kings county, provided the defendant so desires. No costs of this appeal to either party.